Citation Nr: 0819334	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-43 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for low back strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Augusta, Maine VA 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2006, the Board remanded the matter to the RO, 
via the Appeals Management Center, for additional 
development.  Following substantial completion of the 
requested development, the matter is once again before the 
Board on appeal.  


FINDING OF FACT

The veteran's low back strain disability is primarily 
manifested by degenerative disc disease resulting in limited 
motion, pain and discomfort, but is not shown to result in 
ankylosis, flexion limited to 30 degrees or less, associated 
neurologic disability, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist an appellant in 
substantiating his or her claim for VA benefits.  In this 
respect, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

In addition, claims for disability rating have particular 
requirements.  Section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claim and that the requirements of the VCAA have been 
satisfied.  

Here, March 2004 and August 2006 letters from VA satisfied 
most VCAA requirements.  The letters advised the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  He was told 
how VA calculated disability ratings and told to submit 
evidence showing the impact of the disability upon employment 
and daily life.  The notices did not, however, advise the 
appellant of the requirement that a disability evaluation 
under Diagnostic Code 5237 would likely be based upon 
specific tests or measurements.  

Since this notice element was not contained in the notices, 
the notice is defective and is there is a presumption that 
the veteran has been prejudiced by the lack of this notice 
element.  Accordingly the Board must determine whether such 
defect has affected the essential fairness of the 
adjudication.  

Here, the Board finds that the presumption of prejudice is 
rebutted as the veteran is shown to be aware of the criteria 
under Diagnostic Code 5237.  The veteran filed his claim 
seeking an increased rating November 2003.  In the May 2004 
rating decision on appeal, the veteran's disability rating 
was increased from 10 to 20 percent.  In assigning that 
rating, the RO provided the veteran notice of the criteria 
used to rate the low back disability.  Specifically, he was 
advised that specific range of motion studies were part of 
the rating criteria how the disability met the criteria for a 
20 percent evaluation and further advised why the disability 
did not meet the criteria for a 30 percent evaluation.  In 
addition, the veteran testified as to the severity of his 
service-connected low back disability during a hearing before 
RO personnel in March 2005.  There, the veteran 
representative indicated that the veteran was "aware...[of] 
Department of Veterans Affairs disability requirements."
As there is evidence showing actual knowledge of the relevant 
rating criteria and what evidence was necessary to 
substantiate the claim for a higher disability rating, the 
Board finds that the presumption of prejudice has been 
rebutted.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-331 
(2007).  Accordingly, the Board finds that the purpose of § 
5103(a) notice has not been frustrated, and any notice errors 
did not effect the essential fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of the low back disability.  In 
addition, there is substantial compliance with the Board's 
remand directive.  The RO requested records from chiropractor 
T.E. and advised the veteran of his right to representation.  
The RO attempted to obtain Social Security records, but was 
informed that they were destroyed.  Recent VA outpatient 
treatment records were associated with the claims file, and 
in September 2007, the veteran was afforded VA orthopedic and 
neurologic examinations.  Thus, the Board finds that VA 
substantially complied with its remand directive and has 
assisted the appellant in developing his claim.  

Under these circumstances, the Board is satisfied that the 
veteran has also been adequately informed of the need to 
submit relevant evidence in his possession.  Moreover, the 
Board finds that the notice requirements of the VCAA have 
been substantially met, and any deficiencies constitute no 
more than harmless error.  

II.  Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995) (diagnostic codes that provide ratings solely 
based on loss of range of motion must consider functional 
loss and factors of joint disability attributable to pain).

The veteran's low back disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  A higher 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar to 30 degrees or less, 
or when there is favorable ankylosis of the entire 
thoracolumbar spine.  

In this matter, the veteran contends that a higher disability 
rating is warranted since he is considered disabled for 
Social Security purposes.  While there is a record showing 
that the veteran receives Social Security disability 
benefits, the Board is not bound by any Social Security 
determination as to disability.  In addition, records relied 
upon in making the determination have been destroyed.  Thus, 
the Board is unable to review the records relied upon by 
Social Security in making their disability determination.  

Fortunately, there are adequate records available in which to 
determine whether the service-connected low back disability 
approximates the criteria for a higher rating.  In addition 
to the veteran's lay testimony, there are records from VA and 
from private chiropractor, Dr. T. E.  Moreover, the veteran 
was afforded VA examination of the low back disability in 
April 2004 and September 2007.  

Considering the evidence of record, the Board finds that the 
criteria to support a higher (40 percent) disability 
evaluation for lumbar spine disability have not been 
demonstrated.  There is no evidence that the veteran's lumbar 
spine disability has resulted in forward flexion of 30 
degrees or less of the lumbar spine.  When he was examined in 
April 2004, the veteran demonstrated forward flexion to 50 
degrees with pain developing when flexed to 70 degrees, 
backward extension to 15 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 30 degrees bilaterally.  
He could heel, toe and tandem walk without effort.  
Contemporaneous outpatient records also fail to show a 
greater severity of loss of range of motion.  Similarly, upon 
recent VA examination in September 2007, the veteran produced 
lumbar flexion to 50 degrees, extension to 15 degrees, 
lateral flexion to 15 degrees bilaterally, and rotation to 15 
degrees bilaterally.  The examiner noted that the veteran 
showed poor effort when asked to bend the back.  

Further, although veteran complains of recurrent low back 
pain, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  In 
this respect, the VA examiner in September 2007 noted that 
the condition resulted in some objective evidence of pain on 
motion and fatigability, but did not result in additional 
loss of range of motion with repetitive use.  

Similarly, there is no persuasive evidence showing that the 
low back disability results in favorable ankylosis of the 
thoracolumbar spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

The VA examination reports and the contemporaneous outpatient 
treatment records all show that the veteran retains motion in 
the low back  Also, an MRI examination in March 2004 revealed 
minimal degenerative changes of the lumbosacral spine.  In 
other words, there is no evidence of favorable ankylosis of 
the thoracolumbar spine. A higher disability evaluation under 
Diagnostic Code 5240 would therefore be inappropriate.

With respect to the question as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
any "incapacitating episodes," as that term is defined in 
the rating schedule, resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  
Treatment records reflect that the veteran "threw his back 
out" in December 2006 but are absent any findings of 
physician-prescribed bed rest.  The assignment of a higher 
rating for intervertebral disc syndrome would therefore be 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, the Board has considered whether the disability 
warrants the assignment of a separate rating for any related 
neurologic impairment.  However, no neurologic deficits were 
noted upon VA examination in April 2004.  Similarly, during 
the neurologic examination in September 2007, the examiner 
noted that the veteran did "not have any signs of 
significant lumbar radiculopathy."  As such, the evidence 
does not support the assignment of a separate compensable 
rating for any related neurologic disability.  

The Board has lastly considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no evidence that his disorder has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In essence, while the veteran has been retired from 
employment for some time, the evidence shows that the 
manifestations of the low back disorder are those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment resulting from the low back disorder would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all of these reasons and bases, the preponderance of the 
evidence is against assigning a rating higher than 20 
percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 (2007), § 
4.71a, DCs 5237 (2007).  And since the preponderance of the 
evidence is against the claim for a higher rating, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for a rating in excess of 20 percent for service-
connected low back strain is denied.  



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


